IBE    ,~TIYCBRNEY       GENERAL
                       OF-XAS




                       February 28, 1972


Honorable Maurice S. Pipkin           Opinion No. M-1092
Executive Director
Judicial Qualifications COIWiSSiOn    Re:   Source of pay for an
Supreme Court Building                      active or retired judge
Austin, Texas 78711                         or justice who sits as
                                            master in a proceeding
                                            before the Judicial
Dear Mr. Pipkin:                            Qualifications Commission.

          Your request for an opinion poses the following questions:

          "1. When an active or retired judge or justice
     is appointed to sit as a Master in a proceeding before
     the Judicial Qualifications Commission, should the
     per diem of $25.00 for each day, or fraction thereof,
     be paid from Judicial Qualifications Commission funds,
     or from the $57,000.00 per year allocated in the
     Appropriation Bill to the Comptroller's Department?

          "2 . When an active or retired judge or justice
     is appointed to sit as a Master in a proceeding be-
     fore the Judicial Qualifications Commission, should
     the differential pay, due in the case of a retired
     judge, be paid from Judicial Qualifications Commission
     funds or from'the $57,000.00 per year allocated in the
     Appropriation Bill to the Comptroller's Department?"

          The appointment of a "Master" before the Judicial Quali-
fications Commission is authorized by the provisions of Section
l-a of Article V of the Constitution of Texas and the enabling
act, Article 5966a, Vernon's Civil Statutes.  Section 12 of Article
5966a provides:

          "Sec. 12. Any active district judge or justice
     of the court of civil appeals appointed to act as
     master under said Section l-a shall, in addition to
     and cumulative of all other compensation and expenses
     authorized by law, receive, while in the performance
     of their duties as master, a per diem of $25 for each
     day, or fraction thereof, spent in the performance

                            -5330-
                                                                      .




Hon. Maurice S. Pipkin, page 2          (M-1092)



    of their duties as such master. Any retired judge or
    justice of the court of civil appeals appointed to
    act as such master shall receive while in the per-
    formance of their duties as such master a per diem of
    $25 for each day or fraction thereof spent in the per-
    formance of their duties as master and in addition an
    amount representing the difference between all of the
    retirement benefits of such judge as a retired judge
    and the salary and compensation received from the
    state by active district judges or justices of the
    court of civil appeals as the case might be. Such
    retirement allowances shall continue to be paid by
    and from the same source as in the instance of a re-
    tired judge who had not been assigned duties. Payments
    of the additional amounts provided for by this section
    shall be upon certificates of approval by the State
    Judicial Qualifications Commission."

          Item 2 of the appropriation to the Judicial Qualifications
Commission in the current General Appropriations Act makes the fol-
lowing appropriation for the fiscal year ending August 31, 1972:

                                               "For the Year Ending
                                             August 31,
                                                1972

     "1.    . . .

     "2 .   For necessary expenses in carry-
            ing out the provisions of Arti-
            cle 5, Section la, of the
            Constitution, for salaries, wages
            and travel of employees, and
            travel and other actual expenses
            of Commission members, and
            capital outlay, current and
            recurring operating and other
            expenses                          $28,380"

          In view of the fact that the expenses and compensation
provided in Section 12 of Article 5966a, Vernon's Civil Statutes,
are necessary expenses in carrying out the provisions of Article V,
Section l-a, Texas Constitution, it is our opinion that the above
quoted item may be expended for such purpose. We do not find any
appropriation to the Comptroller's office for such purpose.

            You are accordingly advised that the compensation and

                              -5331-
Hon. Maurice S. Pipkin, page 3        (M-1092)



expenses authorized under Section 12 of Article 5966a, Vernon's
Civil Statutes, are payable from Item 2 of the appropriation to
the State Judicial Qualifications Commission.

                        SUMMARY

          The compensation and expenses provided in Section
     12 of Article 5966a, Vernon's Civil Statutes, for a
     master appointed pursuant to the provisions of Section
     l-a of Article V of the Constitution of Texas and
     Article 5966a, Vernon's Civil Statutes, are payable
     out of Item 2 of the appropriation to the State Judicial
     Qualifications Commission in the current General Appro-
     priations Act.

                                  V   truly yours,



                                       RD C. MARTIN
                                          General of Texas

Prepared by John Reeves
Assistant Attorney General

APPROVED:
OPINION COMMITTEE

Kerns Taylor, Chairman
W. E. Allen, Co-Chairman
Ben Harrison
Bob Gauss
Linward Shivers
Max Hamilton

SAMUEL D. MCDANIEL
Staff Legal Assistant

ALFRED WALKER
Executive Assistant

NOLA WHITE
First Assistant




                             -5332-